
	
		IV
		112th CONGRESS
		1st Session
		S. CON. RES. 15
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 28, 2011
			Referred to the Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of World
		  Malaria Day, and reaffirming United States leadership and support for efforts
		  to combat malaria as a critical component of the President's Global Health
		  Initiative. 
	
	
		Whereas
			 April 25th of each year is recognized internationally as World Malaria
			 Day;
		Whereas
			 malaria is a leading cause of death and disease in many developing countries,
			 despite being completely preventable and treatable;
		Whereas
			 according to the Centers for Disease Control and Prevention, 35 countries, the
			 majority of them in sub-Saharan Africa, account for 98 percent of global
			 malaria deaths;
		Whereas
			 young children and pregnant women are particularly vulnerable and
			 disproportionately affected by malaria;
		Whereas
			 malaria greatly affects child health, with estimates that children under the
			 age of 5 account for 85 percent of malaria deaths each year;
		Whereas
			 malaria poses great risks to maternal health, causing complications during
			 delivery, anemia, and low birth weights, with estimates that malaria infection
			 causes 400,000 cases of severe maternal anemia and from 75,000 to 200,000
			 infant deaths annually in sub-Saharan Africa;
		Whereas
			 heightened national, regional, and international efforts to prevent and treat
			 malaria over recent years have made measurable progress and have helped save
			 hundreds of thousands of lives;
		Whereas
			 the World Health Organization’s World Malaria Report 2010 reports that in 2010,
			 more African households (42 percent) owned at least one insecticide-treated
			 mosquito net (ITN), more children under 5 years of age (35 percent) were using
			 an ITN compared to previous years, and household ITN ownership reached more
			 than 50 percent in 19 African countries;
		Whereas
			 the World Health Organization’s World Malaria Report 2010 further states that a
			 total of 11 countries and one area in the African Region showed a reduction of
			 more than 50 percent in either confirmed malaria cases or malaria admissions
			 and deaths in recent years (Algeria, Botswana, Cape Verde, Eritrea, Madagascar,
			 Namibia, Rwanda, Sao Tome and Principe, South Africa, Swaziland, Zambia, and
			 Zanzibar, United Republic of Tanzania), and that in all countries, the
			 decreases are associated with intense malaria control interventions;
		Whereas
			 continued national, regional, and international investment is critical to
			 continue to reduce malaria deaths and to prevent backsliding in those areas
			 where progress has been made;
		Whereas
			 the United States Government has played a major leadership role in the recent
			 progress made toward reducing the global burden of malaria, particularly
			 through the President's Malaria Initiative (PMI) and the United States
			 contribution to the Global Fund to Fight AIDS, Tuberculosis, and
			 Malaria;
		Whereas
			 on World Malaria Day in 2009, President Barack Obama stated, The U.S.
			 stands with our global partners and people around the world to reaffirm our
			 commitment to make the U.S. a leader in ending deaths from malaria by 2015. …
			 It is time to redouble our efforts to rid the world of a disease that does not
			 have to take lives.;
		Whereas
			 under the Global Health Initiative (GHI), the United States Government is
			 pursuing a comprehensive, whole-of-government approach to global health,
			 focused on helping partner countries to achieve major improvements in overall
			 health outcomes through transformational advances in access to, and the quality
			 of, healthcare services in resource-poor settings; and
		Whereas
			 recognizing the burden of malaria on many partner countries, PMI has set the
			 target for 2015 of reducing the burden of malaria by 50 percent for 450,000,000
			 people, representing 70 percent of the at-risk population in Africa: Now,
			 therefore, be it
		
	
		That Congress—
			(1)supports the goals and ideals of World
			 Malaria Day, including the achievable target of ending malaria deaths by
			 2015;
			(2)recognizes the importance of reducing
			 malaria prevalence and deaths to improve overall child and maternal health,
			 especially in sub-Saharan Africa;
			(3)commends the recent progress made toward
			 reducing global malaria deaths and prevalence, particularly through the efforts
			 of the President's Malaria Initiative and the Global Fund to Fight AIDS,
			 Tuberculosis, and Malaria;
			(4)welcomes ongoing public-private
			 partnerships to research and develop more effective and affordable tools for
			 malaria diagnosis, treatment, and vaccination;
			(5)recognizes the goals to combat malaria in
			 the Tom Lantos and Henry J. Hyde United States Global Leadership Against
			 HIV/AIDS, Tuberculosis, and Malaria Reauthorization Act of 2008 (Public Law
			 110–293);
			(6)supports continued leadership by the United
			 States in bilateral and multilateral efforts to combat malaria as a critical
			 part of the President's Global Health Initiative; and
			(7)encourages other members of the
			 international community to sustain and scale up their support and financial
			 contributions for efforts worldwide to combat malaria.
			
	
		
			Passed the Senate
			 June 27, 2011.
			Nancy Erickson,
			Secretary
		
	
